Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial office action based on the application filed on January 22nd, 2021, which claims 1-15 are presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status of Claims
Claims 1-15 are pending in the application and have been examined below, of which, claims 1, 6, and 11 are presented in independent form.

Effective Date
Effective date that has been considered for this application is November 30th, 2018.
Information Disclosure Statement
The information disclosure statements filed on 01-22-2021; 02-18-2022; 03-09-2022 comply with the provisions of 37 CFR 1.97, 1.98. The complied IDS have been 

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  
Claim 3 recites the limitation “the previous information” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the previous information” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Thorley et al. (US Publication No. 2013/0318601 – hereinafter, Thorley – IDS filed on 01/22/2021) in view of Peschansky et al. (US Publication No. 2020/0073650 – hereinafter, Peschansky).
Regarding claim 1:
Thorley discloses a software patch difference device comprising: 
a memory storing instructions (See para [0035])); and 
a processor connected the memory (See para [0036])), the processor to execute the instructions, the instructions control the processor to: 
receive current software version indicators of software installed at monitored devices (“The method further comprises scanning the known secure computer producing a first scan including attributes of software to be updated, the step being performed before t performing the software update at the known secure computer… The step of generating change events, resulting from the software update performed on the client operational computer, further comprises: receiving the software update; recording a first snapshot of the client operational computer, the first snapshot including attributes of software to be updated; performing the software update; generating a second snapshot of the client operational computer, the second snapshot including attributes of software that was updated;” (See paras [0019] - [0021])); 
generate, using a cryptographic function, respective identifiers of the current software version indicators for the monitored devices (“The step of generating change events at the known secure computer further comprises applying a hash function to the change events generated at the known secure computer producing hashed change events at the known secure compute” (See paras [0029] – [0030])); 
retrieve, from a storage device, respective previous identifiers of previous software version indicators of the software installed at the monitored devices, the respective previous identifiers generated using the cryptographic function (FIG. 8(c ) and associated text, such as, “An example of using hashing for handling transitions is illustrated in FIG. 8(c), which shows a Fingerprint Table 890 displaying an identification ; 
compare, for the current software version indicators, a respective identifier with a respective previous identifier (“the step of comparing change events comprises matching the hashed change events at the client operational computer with the hashed change events at the known secure computer” (See para [0031])); and, 
transmit, to a software patch analytics device, a respective software change indicator of the given monitored device, to trigger the software patch analytics device to generate a report indicating statistics for respective software versions installed at the monitored devices (“All computers, both the known secure computer 18 and the client operational computers 13a, 13b, 13c submit change reports comprising change events, for example to the DSMM 16a, and these change reports are analyzed by the SICCM 71, which decides if the change event should be reported or not. The change reports are delivered through a computer network connections 23a, 23b, 23c, 23d as identified by the arrows in FIG. 1(a).” (See para [0125])).
But, Thorley does not explicitly teach:
when a difference is determined therebetween for a given monitored device: replace, at the storage device, respective previous software version indicators for the given monitored device with respective current software version indicators;
However, Peschansky discloses:
when a difference is determined therebetween for a given monitored device: replace, at the storage device, respective previous software version indicators for the given monitored device with respective current software version indicators (FIG. 5 and associated text, such as, “The server determines if a software upgrade has been performed by accessing the repository 212 to see if the value of the current server software version 406 in the repository 212 differs from the server's actual server software version (block 506). If so, the server has been upgraded, and the server enters the current server software version from the repository 212 as the previous server software version 404, and replaces the current server software version in the repository 212 with its actual server software version (block 508).” (See para [0076]));
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peschansky into the teachings of Thorley because that would have maintaining client version affinity during a server cluster upgrade as suggested by Peschansky (See par. [0002]).

Regarding claim 2:
The rejection of claim 1 is incorporated, Thorley further discloses wherein the cryptographic function comprises a hash function (“The step of generating change events at the known secure computer further comprises applying a hash function to the change events generated at the known secure computer producing hashed change events at the known secure compute” (See paras [0029] – [0030])).

Regarding claim 3:
The rejection of claim 1 is incorporated, Thorley further discloses wherein the instructions further control the processor to: WO 2020/112144PCT/US2018/063423 41 
partition the current software version indicators, and generate, using the cryptographic function, a sub-identifier for partitioned portions of the current software version indicators (“The step of generating change events at the known secure computer further comprises applying a hash function to the change events generated at the known secure computer producing hashed change events at the known secure compute” (See paras [0029] – [0030]. “Profiles reference rules that describe which attributes of each file associated with the software to be updated are included in a first snapshot, and which attributes of each file associated with the software that was updated are included in a second snapshot. A profile identifies how to monitor the software running on the type of client operational computer 13a, 13b, 13c associated with its respective profile.” (See para [0138])); and 
wherein the comparing, for the current software version indicators, the respective identifier with the respective previous identifier comprises comparing the sub-identifier of the partitioned portions with a respective sub-identifier of a respective partitioned portion of the previous information (“the step of comparing change events comprises matching the hashed change events at the client operational computer with the hashed change events at the known secure computer” (See para [0031])).

Regarding claim 4:
The rejection of claim 1 is incorporated, Thorley further discloses wherein the instructions a further control the processor to: 
communicate with a list of installing software identifiers of respective software that is it to be installed or updated at the monitored devices (“The operation of the SICCM 71 is explained now in more detail. The Database Module 72 stores the change events generated by the known secure computer 18 as templates for change events. Whenever the processing module 73 receives a change event from the known secure computer 18, the change event is saved in the Database Module 72 as a permissible change. The information saved in the Database Module 72 is used for future reference and comparison. The processing module 73 is responsible for handling change events reported from the known secure computer 18 and from the one or more client operational computers 13a, 13b, 13c associated with the DSAM 16a.” (See para [0122])); and, 
when the difference is determined for the given monitored device, include, with the respective software change indicator, the installing software identifiers as determined from the list (“It is responsible for identifying an impermissible operation for a change event generated at the client operational computers 13a, 13b, 13c. This is achieved by comparing the change events generated at the client operational computers 13a, 13b, 13c with the change events stored in the Database Module 72. “ (See para [012])).


The rejection of claim 1 is incorporated, Thorley further discloses wherein the storage device comprises a no-SQL (Structured Query Language) data store, and the instructions further control the processor to: communicate with the no-SQL data store  (“The operation of the SICCM 71 is explained now in more detail. The Database Module 72 stores the change events generated by the known secure computer 18 as templates for change events. Whenever the processing module 73 receives a change event from the known secure computer 18, the change event is saved in the Database Module 72 as a permissible change. The information saved in the Database Module 72 is used for future reference and comparison. The processing module 73 is responsible for handling change events reported from the known secure computer 18 and from the one or more client operational computers 13a, 13b, 13c associated with the DSAM 16a.” (See para [0122])).

Regarding claim 6:
Thorley discloses a non-transitory machine-readable storage medium (See para [0036]) encoded with instructions executable by a processor of a software patch difference device, the non- transitory machine-readable storage medium comprising the instructions that control the processor to: 
receive current software version indicators of software installed at monitored devices (“The method further comprises scanning the known secure computer producing a first scan including attributes of software to be updated, the step being performed before t performing the software update at the known secure computer… ; 
generate, using a cryptographic function, respective identifiers of the current software version indicators for the monitored devices  (“The step of generating change events at the known secure computer further comprises applying a hash function to the change events generated at the known secure computer producing hashed change events at the known secure compute” (See paras [0029] – [0030])); 
retrieve, from a storage device, respective previous identifiers of previous software version indicators of the software installed at the monitored devices, the respective previous identifiers generated using the cryptographic function (FIG. 8(c ) and associated text, such as, “An example of using hashing for handling transitions is illustrated in FIG. 8(c), which shows a Fingerprint Table 890 displaying an identification (ID) of each software version that is identified by a numeric ID. The fingerprint column presents hash corresponding to an ID. A Transition Table 892 shown in FIG. 8(c) illustrates permissible transitions from a given version recorded in the first column of the Table 892 to a next version recorded in the corresponding position in the second column of the Table 892.” (See para [0159] – [0162])); 
compare, for the current software version indicators, a respective identifier with a respective previous identifier (“the step of comparing change events comprises ; and, 
transmit, to the software patch analytics device, a respective software change indicator of the given monitored device, to trigger the software patch analytics device to generate a report indicating statistics for respective software versions installed at the monitored devices, the respective software change indicator including current software version identifiers of the software installed at the given monitored device (“All computers, both the known secure computer 18 and the client operational computers 13a, 13b, 13c submit change reports comprising change events, for example to the DSMM 16a, and these change reports are analyzed by the SICCM 71, which decides if the change event should be reported or not. The change reports are delivered through a computer network connections 23a, 23b, 23c, 23d as identified by the arrows in FIG. 1(a).” (See para [0125])).
But, Thorley does not explicitly teach:
when a difference is determined therebetween for a given monitored device: replace, at the storage device, respective previous software version indicators for the given monitored device with respective current software version indicators;
However, Peschansky discloses:
when a difference is determined therebetween for a given monitored device: replace, at the storage device, respective previous software version indicators for the given monitored device with respective current software version indicators (FIG. 5 and associated text, such as, “The server determines if a software upgrade has been performed by accessing the repository 212 to see if the value of the current server 406 in the repository 212 differs from the server's actual server software version (block 506). If so, the server has been upgraded, and the server enters the current server software version from the repository 212 as the previous server software version 404, and replaces the current server software version in the repository 212 with its actual server software version (block 508).” (See para [0076]));
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peschansky into the teachings of Thorley because that would have maintaining client version affinity during a server cluster upgrade as suggested by Peschansky (See par. [0002]).

Regarding claim 7:
The rejection of base claim 6 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.

Regarding claim 8:
The rejection of claim 6 is incorporated, Thorley further comprising instructions that control the processor to: 
generate respective software change indicators for a subset of the monitored devices when a difference is determined between the respective identifier with the respective previous identifier (“The method further comprises scanning the known secure computer producing a first scan including attributes of software to be updated, the step being performed before t performing the software update at the known secure computer… The step of generating change events, resulting from the software update ; and 
transmit the respective software change indicators for the subset to the software patch analytics device (“All computers, both the known secure computer 18 and the client operational computers 13a, 13b, 13c submit change reports comprising change events, for example to the DSMM 16a, and these change reports are analyzed by the SICCM 71, which decides if the change event should be reported or not. The change reports are delivered through a computer network connections 23a, 23b, 23c, 23d as identified by the arrows in FIG. 1(a).” (See para [0125])).

Regarding claim 9:
The rejection of claim 6 is incorporated, Thorley further comprising instructions that control the processor to: include, with the respective software change indicator, a device identifier of the given monitored device  (“The step of generating change events at the known secure computer further comprises applying a hash function to the change events generated at the known secure computer producing hashed change events at the known secure compute” (See paras [0029] – [0030])). 

Regarding claim 10:
The rejection of claim 6 is incorporated, Thorley further comprising instructions that control the processor to: WO 2020/112144PCT/US2018/063423 43 include, with the respective software change indicator, a company identifier associated with the given monitored device (FIG. 8(c ) and associated text, such as, “Table 890 shows the ID and fingerprint. Table 892 shows changes for the entities in 890. The ‘fromID’ is the entity before the change, the ‘toID’ is the entity after the change.” (See para [0161])).

Regarding claim 11:
Thorley discloses a software patch difference device comprising: 
a memory storing instructions (See para [0036]); and 
a processor (See para [0035]) connected the memory, the processor to execute the instructions, the instructions control the processor to: 
receive, from a software patch analytics device, current software version indicators of software installed at monitored devices (“The method further comprises scanning the known secure computer producing a first scan including attributes of software to be updated, the step being performed before t performing the software update at the known secure computer… The step of generating change events, resulting from the software update performed on the client operational computer, further comprises: receiving the software update; recording a first snapshot of the client operational computer, the first snapshot including attributes of software to be updated; performing the software update; generating a second snapshot of the client operational ; 
generate, using a cryptographic function, respective identifiers of the current software version indicators for the monitored devices (“The step of generating change events at the known secure computer further comprises applying a hash function to the change events generated at the known secure computer producing hashed change events at the known secure compute” (See paras [0029] – [0030])); 
retrieve, from a storage device, respective previous identifiers of previous software version indicators of the software installed at the monitored devices, the respective previous identifiers generated using the cryptographic function (FIG. 8(c ) and associated text, such as, “An example of using hashing for handling transitions is illustrated in FIG. 8(c), which shows a Fingerprint Table 890 displaying an identification (ID) of each software version that is identified by a numeric ID. The fingerprint column presents hash corresponding to an ID. A Transition Table 892 shown in FIG. 8(c) illustrates permissible transitions from a given version recorded in the first column of the Table 892 to a next version recorded in the corresponding position in the second column of the Table 892.” (See para [0159] – [0162])); 
compare, for the current software version indicators, a respective identifier with a respective previous identifier (“the step of comparing change events comprises matching the hashed change events at the client operational computer with the hashed change events at the known secure computer” (See para [0031])); and
transmit, to a software patch analytics device, respective software change indicators of the subset of the monitored devices, to trigger the software patch analytics device to generate a report indicating statistics for respective software versions installed at the monitored devices (“All computers, both the known secure computer 18 and the client operational computers 13a, 13b, 13c submit change reports comprising change events, for example to the DSMM 16a, and these change reports are analyzed by the SICCM 71, which decides if the change event should be reported or not. The change reports are delivered through a computer network connections 23a, 23b, 23c, 23d as identified by the arrows in FIG. 1(a).” (See para [0125])), wherein no information is transmitted for the monitored devices that are outside of the subset (“The Database Module 72 includes computational means 75 for storing hashed change events that are generated at the known secure computer 13. The Processing Module comprises a Comparator Module 76 and computational means 77 for matching the hashed change events. The Comparator Module compares the change events generated at each client operational computer 13 with respective change events stored in the Database Module 72 and in the Database of Imported Software Fingerprints Module 74 and generates an alert for the change event generated at each client operational computer that differs from respective change event stored in the two database modules” (See paras [0121] – [0122])).
But, Thorley does not explicitly teach:
when a difference is determined therebetween for a given monitored device: replace, at the storage device, respective previous software version indicators for the given monitored device with respective current software version indicators;

when a difference is determined therebetween for a given monitored device: replace, at the storage device, respective previous software version indicators for the given monitored device with respective current software version indicators (FIG. 5 and associated text, such as, “The server determines if a software upgrade has been performed by accessing the repository 212 to see if the value of the current server software version 406 in the repository 212 differs from the server's actual server software version (block 506). If so, the server has been upgraded, and the server enters the current server software version from the repository 212 as the previous server software version 404, and replaces the current server software version in the repository 212 with its actual server software version (block 508).” (See para [0076]));
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peschansky into the teachings of Thorley because that would have maintaining client version affinity during a server cluster upgrade as suggested by Peschansky (See par. [0002]).

	Regarding claim 12:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.
Regarding claim 13:


Regarding claim 14:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.

Regarding claim 15:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        March 10th, 2022